            Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 1 of 10

              (;1{'\l/
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIIE UNITED STATES OF AMERICA,
                                                                      19
       Plaintiff,                                    Civil Action No. - - - -

       V.
                                                     JURY TRIAL DEMANDED
CARL R. BIEBER, INC., d/b/a
BIEBER TOUR WAYS,

       Defendant.

                                         COMPLAINT

       The United States of America brings this action against defendant Carl R. Bieber, Inc.,

d/b/a Bieber Tourways ("Bieber Tourways"), a regional intercity bus company, seeking

judgment for breaching an agreement that resolved the government's claims under title III of the

Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12184-12188.

                                            PARTIES

       1.      Plaintiff is the United States of America.

       2.      Defendant Bieber Tourways is a Pennsylvania corporation and private

transportation company with a principal place of business at 320 Fair Street, Kutztown,

Pennsylvania. The company provides over-the-road bus service between cities in Pennsylvania

and New York City.

                                JURISDICTION AND VENUE

       3.      This Court possesses subject matter jurisdiction under 28 U.S.C. § 1345.

       4.      Venue is proper under 28 U.S.C. § 139I(b).




                                                                                  FEB 21         2019
               Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 2 of 10



BIEBER TOURWAYS ENTERED INTO AN AGREEMENT WITH THE UNITED STATES

          5.      On August 9, 2017, Bieber Tourways entered into an agreement with the United

States to resolve the government's ADA claims relating to bus accessibility by persons who use

wheelchairs. The agreement is attached as Exhibit 1.

          6.      This agreement resolved the government's claims that Bieber Tourways regularly

and unlawfully used non-accessible over-the-road buses in its fixed-route service in violation of

the ADA's accessibility requirements.

          7.      To resolve the matter, Bieber Tourways agreed to undertake remedial measures to

bring the company into compliance with the ADA.

          8.       Specifically, Bieber Tourways agreed to use only wheelchair-accessible over-the-

road buses on its fixed-route service, post conspicuous accessibility notices on its website and on

schedules, refrain from requiring passengers to provide advance notice to secure accessible

buses, and train its employees each year on the applicable ADA requirements, among other

things.

          9.       In addition, in paragraph 20 of the agreement, Bieber Tourways agreed to pay the

United States a $20,000 civil penalty on or before December 31, 2017.

                     BIEBER TOURWAVS BREACHED THE AGREEMENT
                         BY FAILING TO PAY THE CML PENALTY

          10.     The December 31 deadline passed, and Bieber Tourways transmitted failed to

make the payment as the agreement required.

          11.     To date, Bieber Tourways has failed to pay any portion of the $20,000 civil

penalty.

          12.      Bieber Tourways' failure to do so breaches its agreement with the United States.




                                                   2
           Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 3 of 10



         13.    To avoid any unnecessary litigation, the United States demanded the payment on

or before January 31, 2019. That deadline likewise passed, and Bieber Tourways transmitted no

payment.

         14.    Because Bieber Tourways breached the payment provision, the United States had

reason to question whether the company was complying with the other provisions.

         15.    The United States therefore asked the company to provide documentation to show

its compliance with the agreement's ADA training requirements.

         16.    The agreement entitled the United States to receive this documentation, providing

in paragraph 19 that Bieber Tourways "will provide such information to the United States

promptly upon request."

         17.    The United States requested the training documentation on or before January 31,

2019.

         18.    Bieber Tourways failed to provide any documentation to show that it provided the

agreed-upon ADA training.

                                            COUNTI
                                       Breach of Contract

         19.    The United States incorporates by reference paragraphs 1 through 18 as though

fully set forth herein.

         20.    The settlement agreement between Bieber Tourways and the United States is a

contract, the interpretation and enforcement of which presents a question of federal law.

         21.    Bieber Tourways breached the agreement by failing to pay the penalty described

above.

         22.    Bieber Tourways also breached the agreement by failing to train its employees

about the ADA.



                                                3
             Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 4 of 10



       23.      The United States is therefore entitled to judgment in the amount of $20,000, plus

post-judgment interest and costs, and to a declaration that Bieber Tourways must comply with all

of the agreement· s non-monetary provisions.

                                     CLAIM FOR RELIEF

       WHEREFORE, the United States of America demands judgment in the amount of

$20,000 in favor of plaintiff United States and against defendant Carl R. Bieber, Inc., d/b/a

Bieber Tourways, and a declaration that Bieber Tourways must comply with the agreement, as

well as post-judgment interest, costs, and all other and further relief as the Court deems just and

equitable.

                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney


                                            ~~

                                               As stan nited States Attorney
                                               Dep    Chief, Civil Division

                                                ~ki.=
                                               MICHAEL S. MACKO
                                               Assistant United States Attorney
                                               615 Chestnut Street, Suite 1250
                                               Philadelphia, PA 19106
                                               Ph:    (215) 861-8415
                                               Fax: (215) 861-8618
                                               Michael.Macko@usdoj.gov

                                               Attorneys for Plaintiff United States of America

Dated: February 21, 2019




                                                  4
Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 5 of 10




                     EXHIBIT 1
 Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 6 of 10




                  SETTLEMENT AGREEMENT
        UNDER THE AMERICANS WITH DISABILITIES ACT
                           BETWEEN
               THE UNITED STATES OF AMERICA
                              AND
         CARL R. BIEBER, INC., D/B/A BIEBER TOURWAYS


                               BACKGROUND
I.   The pai1ies to this Settlement Agreement are the United States of America and
     Carl R. Bieber, Inc., d/b/a Bieber Tourways.

2.   This Settlement Agreement arose from compliance reviews of Bieber Tourways
     conducted by the United States Department of Justice and the United States
     Department of Transportation Federal Motor Carrier Safety Administration
     ("FM CSA") to determine the company's compliance with title Ill of the
     Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12184 and 12188.

3.   The parties agree that it is in their best interests, and the United States believes
     that it is in the public interest, to resolve this dispute without engaging in
     protracted litigation. The parties have therefore voluntarily entered into this
     Agreement, as follows:

                                    THE PARTIES

4.   Bieber Tourways is a Pennsylvania corporation and private transportation
     company with a principal pJa,;e of business at 320 Fair Street, Kulzlown,
     Pennsylvania, 19530.

5.   The Attorney General of the United Stales is responsible for enforcing title 1ll of
     the ADA, 42 U.S.C. §§ 1218 ! ··89, and the relevant regulations implementing title
     Ill, 28 C.F.R. pt. 36 nnd 49 C.F.R. pts. 37 and 38. The ADA also authorizes the
     Attomey General to seek a civil penalty to vindicate the public interest. 42 U.S.C.
     § 12188(b)(2)(C); 28 C.F.R. § 36.504(a)(3).

          TITLE Ill COVERAGE AND DETERMINATIONS

6.   On July 26. 1990, President George H.W. Bush signed into law the Americans
     with Disabilities Act, Pub. L. No. 10 l ·366, 104 Stat. 327 ( 1990). The ADA
     requires, among other things, that "[n]o individual shall be discriminated against
 Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 7 of 10




      on the basis of disability in the full and equal enjoyment of specified public
      transportation services provided by a private entity that is primarily engaged in
      the business of transporting people and whose operations affect commerce." 42
      U.S.C. § 12184(a).

7.    Effective on October 28, 1998, 1mrsuant to the ADA, the Department of
      Transportation required all large operators to ensure that I 00% of the buses in its
      fleet with which it provides fixed-route service are readily accessible to and
      usable by individuals with disabilities, including individuals who use wheelchairs.
      See 49 C.F.R. § 37.185(b}. The Department ofTrans1>0rtation did not require
      operators to comply fully until October 29, 2012. See 49 C.F.R. § 37 .185(a).

8.    Bieber Tourways is a large, fixed-route operator within the meaning of 42 U.S.C.
      § 12181 (4) and 49 C.F.R. § 37.3; an over-the-road bus ("OTRB") operator within
      the meaning of 42 U.S.C. § 12181(5) and 49 C.F.R. § 37.3; and a large operator
      under 49 C.F.R. § 37.3, because it is a Class I motor carrier within the meaning of
      49 C.F.R. § 369.3. Further, Bieber Tourways is a private operator of fixed-route
      transportation service that is primarily engaged in the business of transporting
      people and whose operations affect commerce within the meaning of 42 U.S.C.
      § 12184(a) and 49 C.F.R. §§ 37.3 and 37.S(f).

9.    In June 2013, the FMCSA conducted an ADA compliance review of Bieber
      Tounvays. In a written report, the agency observed that Bieber Tourways
      regularly used non-accessible over-the-road buses in fixed-route service in
      violation of the accessibility requirement.

10.   In June 2014, the FMCSA conducted another ADA compliance review of Bieber
      Tourways. The agency again observed in a written report that the company
      regularly used non-accessible over-the-road buses in fixed-route service in
      violation of the accessibility requirement.

11.   On August 9, 2016, the Department of Justice requested information from Bieber
      Tourways concerning its fleet ofover-the-road buses and wheelchair accessibility,
      and the company produced documents in response. The documents show that
      Bieber Tourways continued to use a fixed-route fleet that is not I00% accessible,
      contrary to federal law.

12.   For example, in June 2016, Bieber Tomways dispatched 897 fixed route trips, of
      which 387 were assigned non-accessible buses. In other words, the company used
      non-accessible buses on fixed routes in violation of federal law nearly half the
      time. Bieber Tourways has continued using non-accessible buses on fixed routes
      during 2017.




                                       2
 Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 8 of 10




           ACTIONS TO BE TAKEN BY BIEBER TOUR.WAYS

13.   Bieber Tourways will not exclude persons with disabilities from participation in,
      or deny them benefits ot: transportation services in violation of title Ill of the
      ADA, 42 U.S.C. § 12184, 28 C.F.R. pt. 36 and 49 C.F.R. pts. 37 and 38. Bieber
      Tourways will comply with all of its obligations under title Ill of the ADA, 42
      U.S.C. § 12184, 28 C.F.R. pt. 36 and 49 C.F.R. pts. 37 and 38.

14.   By January I0, 2018, Bieber Tourways will use only wheelchair-accessible
      OTRBs for its fixed route service, whether offered by Bieber Tourways or under
      contract by Bieber Tourways for another entity.

15.   By January I0, 2018, Bieber Tourways will not require passengers with
      disabilities who use or seek to use Bieber Tourways' fixed route service to
      provide advance notice to secure an accessible bus and will not deny any
      passenger with a disability who uses or seeks to use Bieber Tourways' fixed route
      service an accessible bus because he or she does not provide advance notice.
      Bieber Tourways' employees and contractors will not verbally communicate to
      passengers with disabilities that they are required to provide advance notice to
      secure an accessible bus on Bieber Tourways' fixed route service.

16.   By January I0, 2018, Bieber Tourways will no longer post, distribute, or publish
      any bus schedules, postings, signs, or any other written material in electronic,
      web, or hard copy format that states lhat a passenger with a disability is required
      to provide advance notice to get accessible transportation on Bieber Tourways'
      fixed route service. Prior to publishing 01· using any revised materials, Bieber
      Tourways will provide copies to the United States for pre-approval.

17.   By January I0, 2018, Bieber Tourways will ensure that any advertising for fixed
      route service it conducts by contract with any entity will not require a passenger
      with a disability to provide advance notice to get accessible transportation.

18.   Within 60 days of the effective date of this Agreement, Bieber Tourways will post
      conspicuously on its Internet home page, scheduling page, and Facebook page a
      statement that by January I0, 2018, all Bieber Tounvays motor coaches will be
      wheelchair-accessible on the fixed route schedule.

19.   Within 90 days of the effective date of this Agreement, and once a year thereafter
      for the duration of this Agreement, Bieber Tourways will train all em1>loyccs and
      contractors working on fixed routes (including reservationists, dispatchers,
      mechanics, and bus operators) on the ADA requirements for large, fixed-route
      OTRB operators and the requirements of this Agreement. Bieber Tourways will
      provide the same training and notification to relevant employees and contractors
      hired during the term of this agreement within 60 days of hiring. Bieber Tourways
      will maintain records of such training including the date of the training, the
      agenda, all written or presentation materials, and the identity of all persons who

                                       3
 Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 9 of 10




      attended the training, and will provide such information to the United States
      promptly upon request.

20.   On or before December 3 I, 2017, Bieber Tourways will deliver a cashier's check
      in the total amount of $20,000.00 payable to the United States Treasury as a civil
      penalty.

                             IMPLEMENTATION

21.   In consideration for entering this Agreement, the United States will refrain from
      undertaking further action relating to this investigation or from filing a civil action
      based on the allegations set forth above. However, the United States may review
      Bieber Tounvays' compliance with this Agreement or title Ill of the ADA al any
      time upon two business days' notice. If the United States believes that this
      Agreement or any material portion of it has been violated, it may institute a civil
      action in the appropriate United States District Court to enforce this Agreement
      and/or title lll of the ADA. Nothing in this paragraph precludes the United States
      from observing Bieber Tourways OTRBs at bus stations, roadways, or other
      public areas to determine their compliance with this Agreement or title m of the
      ADA.

22.   Failure by the United States to enforce any provision in this Agreement is not a
      waiver of its right to enforce any provision in this Agreement.

23.   This Agreement is binding on Bieber Tomways, including all principals, officers
      and owners, successors in interest, and assigns. In the event that Bieber Tourways
      seeks to sell, transfer, or assign all or part of its interest during the term of this
      Agreement, as a condition of sale, transfer, or assignment, Bieber Tounvays will
      obtain the written agreement of the successor, buyer, transferee, or assignee to all
      obligations remaining under this Agreement for the remaining term of this
      Agreement.

24.   The signatory for Bieber Tourways represents that he or she is authorized to bind
      Bieber Tourways to this Agreement.

25.   This Agreement is the entire agreement between the United States and Bieber
      Tourways on the matters raised herein and no other statement, promise or
      agreement, either written or oral, made by any party or agents of any party, is
      enforceable. This Agreement can be modified only by mutual written agreement
      of the parties.

26.   This Agreement is not intended to remedy any other potential violations of the
      ADA or any other law that is not specifically addressed in this Agreement.
      Nothing in this Agreement relieves Bieber Tourways of its obligation to otherwise
      comply with the requirements of the ADA.



                                        4
         Case 5:19-cv-00734-CFK Document 1 Filed 02/21/19 Page 10 of 10




         27.   In the event that Bieber Tourways fails to comply with any term of this
               Agreement and the United States files an action seeking relief under the ADA in
               nn appropriate United States District Court, the United States, if successful in
               obtaining relief in whole or in part, shall be entitled to an award of costs and
               attorney tees in its favor and against Bieber Tourways for all the time spent in
               prosecuting such an action, without apportionment. The hourly rate for calculating
               the amount of such attorney fees shall be determined by the most recent fee
               schedule published by Community Legal Services of Philadelphia.

                         EFFECTIVE DATE/fERMINATION DATE

         28.   The effective date of this Agreement is the date of the last signature below.

         29.   The duration of this Agreement will be three years from the effective date.


AGREED AND CONSENTED TO:

UNITED STATES OF AMERICA

LOUIS D. LAPPEN
Acting United States Attorney




Assistant United States Attorney
Chief, Civil Division



MICHAEL S. MACKO
Assistant United States Attorney

Dated:    I'1, / /':/-
CARL R. BIEBER, INC., d/b/a BIEBER TOUR WAYS




President
Carl R. Bieber, Inc., d/b/a Bieber Tourways

Dated:

                                               5
